Citation Nr: 0633563	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 and February 2004 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In September 2004, the RO granted the claim of entitlement to 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective April 2004.  The 
RO awarded service connection for tinnitus and assigned a 10 
percent disability rating, effective April 2004.  The RO also 
determined that the veteran did not submit new and material 
evidence to reopen finally decided claims for entitlement to 
service connection.  A review of the veteran's timely filed 
Notice of Disagreement shows that the veteran only appealed 
the assignment of the initial noncompensable rating for 
hearing loss.  Therefore, the other two issues are not on 
appeal before the Board.  

In February 2005, the RO denied the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
The veteran filed a timely Notice of Disagreement in March 
2005.  A review of the  record shows that he was never 
provided with a Statement of the Case (SOC).  As is discussed 
in the Remand portion of this decision, a Remand for issuance 
of an SOC is necessary.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2005); see Manlincon v. West, 
12 Vet. App. 238 (1999).  

In March 2006, the veteran presented personal testimony at a 
Travel Board hearing  before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for 
posttraumatic stress is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's bilateral hearing loss is manifested by Level I 
hearing impairment.  


CONCLUSION OF LAW

The criteria for an initial increased (compensable) rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In May 2004 and July 2004, prior to the RO's initial 
unfavorable decision, the veteran was provided with 
correspondence (notice letters) that properly notified him of 
the information required under 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b) as it pertains to service connection claims.  In 
view of the foregoing, the Board finds that there is no 
defect with respect to the timing of the May 2004 and July 
2004 notice letters.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits.  A review of 
the record shows that the veteran was not provided with 
notice of the type of evidence that is necessary to establish 
a disability rating and an effective date in the event that 
an increased (compensable) rating is granted.  Given the 
foregoing, the Board finds that the requirements set forth in 
Dingess have not been met.  

Although the Dingess requirements have not been met, the 
Board finds that there is no prejudice to the veteran in 
proceeding with an issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an initial 
increased (compensable) rating for hearing loss.  Therefore, 
any question regarding the assignment of a disability rating 
or an effective date is rendered moot.  

In the September 2004 decision, the RO awarded entitlement to 
service connection for bilateral hearing loss and the veteran 
disagreed with the noncompensable rating that was assigned.  
The veteran was not provided with a notice letter that 
includes information regarding what is required to 
substantiate the claim of entitlement to an initial increased 
(compensable) rating.  The Board notes, however, that the 
veteran presented personal testimony in March 2006 regarding 
his belief as to why he is entitled to an increased 
(compensable) rating for hearing loss.  The Board finds that 
the veteran's testimony indicated that he had an 
understanding of the information and evidence that is 
necessary to substantiate the claim for a higher rating.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In September 2004, the RO awarded service connection for 
bilateral hearing loss and assigned an initial noncompensable 
rating, effective April 2004.  The veteran disagreed with the 
initial noncompensable rating.  It is his contention that he 
is entitled to a compensable disability rating for bilateral 
hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).

The regulations require that disabilities be viewed in 
relation to its whole recorded history. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  

When the veteran timely appeals the assignment of an initial 
rating, the Board must consider whether the veteran is 
entitled to "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Compare and contrast with the holding 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), where the 
court indicates that the most recent level of functional 
impairment is of primary importance.  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  See 64 Fed. Reg. 25,202-210 (1999), now codified at 
38 C.F.R. §§ 4.85- 4.87 (2006).  The veteran filed his claim 
in April 2004, and accordingly, only the amended provisions 
are applicable to the claim for an increased rating.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.   Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  

To evaluate the degree of disability from hearing impairment, 
the Rating Schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2006).  

Under 38 C.F.R. § 4.86, special provisions are employed to 
evaluate exceptional patterns of hearing impairment.  When 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).  

The pertinent evidence included in the claims file consist of 
a VA audiologic /speech consultation report, dated in April 
2004; VA audiologic examination, dated in August 2004; VA 
progress notes, dated from January to February 2003; and VA 
medical treatment records, dated from April 2004 to September 
2004.  

The April 2004 VA audiologic consultation shows that the 
veteran related that he experiences marked difficulty 
understanding speech in noisy environments.  On the 
authorized audiologic evaluation, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
10
10
40
55
60
35
LEFT
10
20
40
60
60
38

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

The veteran underwent VA audiologic examination in August 
2004.  On the authorized audiologic evaluation, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
10
5
45
60
65
44
LEFT
10
25
40
65
65
49

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

Application of the April 2004 audiometric findings to Table 
VI of 38 C.F.R. § 4.85 results in a numeric designation of I 
for both the right ear and the left ear.  This designation 
corresponds to a zero percent disability rating pursuant to 
Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  

Application of the August 2004 audiometric findings to Table 
VI of 38 C.F.R. § 4.85 results in a numeric designation of I 
for both the right and the left ear.  This designation 
corresponds to a zero percent disability rating pursuant to 
Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  

These audiometric findings of record do not reveal that the 
veteran has an exceptional pattern of hearing loss in either 
ear.  38 C.F.R. § 4.86(a) and (b) (2006).  There are no post-
service medical records that contradict the April 2004 and 
August 2004 audiometric findings.  

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.321(b)(1) have been considered.  However, in this 
case, the evidence does not show that the veteran's hearing 
loss disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  

Evidence of an exceptional disability picture, such as 
frequent hospitalization or marked interference with 
employment due to the hearing loss disability has not been 
demonstrated.  Therefore, consideration of an extraschedular 
rating is not appropriate.  

The Board concludes that based on the competent evidence of 
record, an initial increased (compensable) rating for the 
veteran's hearing loss disability is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  


ORDER

Entitlement to an initial increased (compensable) rating for 
bilateral hearing loss is denied.  


REMAND

In February 2005, the RO denied the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
The veteran filed a timely Notice of Disagreement in March 
2005.  A review of the  record shows that he was never 
provided with a Statement of the Case (SOC).  A Remand for 
issuance of an SOC is necessary.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); see Manlincon 
v. West, 12 Vet. App. 238 (1999).  



Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a SOC on the issue 
of entitlement to service connection for 
PTSD.  The SOC should include all 
relevant law and regulations pertaining 
to the claim.  Advise the veteran that he 
still needs to file a timely Substantive 
Appeal (e.g., a VA Form 9) following 
receipt of the SOC.  The veteran must be 
advised of the time limit in which he may 
file a Substantive Appeal.  38 C.F.R. § 
20.302(b) (2006).  

2.  Send the veteran a notice letter 
which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the disability rating and the 
effective date to be assigned in the 
event that service connection is granted 
for PTSD.  

3.  If the veteran submits a timely 
Substantive Appeal concerning the issue 
of entitlement to service connection for 
PTSD, this matter should then be returned 
to the Board for further appellate 
consideration after the requested 
development is accomplished.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


